IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-52,120-02


EX PARTE COY WAYNE WESBROOK





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 768,395 IN THE 228TH DISTRICT COURT

HARRIS COUNTY



Per Curiam.  


O R D E R


	This is an application for writ of habeas corpus filed pursuant to the provisions of
Texas Code of Criminal Procedure article 11.071.
	In June 1998, a jury convicted applicant of capital murder.  The jury answered the
special issues submitted pursuant to Code of Criminal Procedure article 37.071, and the
trial court set punishment at death.  This Court affirmed.  Wesbrook v. State, 29 S.W.3d
103 (Tex. Crim. App. 2000).

	In June 2002, this Court denied relief on Applicant's initial application for writ of
habeas corpus filed in accord with Article 11.071.  Applicant filed this subsequent
application for writ of habeas corpus alleging that he is mentally retarded and that,
therefore, his execution would violate the Eighth Amendment to the United States
Constitution based on Atkins v. Virginia, 536 U.S. 304 (2002).  On September 10, 2003,
this Court remanded the cause to the trial court for consideration of Applicant's claim. 	On remand, the trial court considered evidence concerning the claim, after which it
entered findings of fact and conclusions of law recommending that relief be denied.  This
Court has reviewed the record.  We adopt the trial judge's findings and conclusions. 
Based upon the trial court's findings and conclusions and our own review, the relief
sought is denied.
	IT IS SO ORDERED THIS THE 21ST DAY OF MARCH, 2007.

Do Not Publish